Order of the Court of Claims of the State of New York (Thomas H. Scuccimarra, J.), entered June 13, 2005, which denied claimant’s motion for a subpoena duces tecum and granted defendant’s cross motion for dismissal of the claim, unanimously affirmed, without costs.
Claimant’s objections to the response of a nonparty municipal agency to his request under the Freedom of Information Law are not properly raised before the Court of Claims and do not indicate a meritorious action against the State. The Court of Claims correctly held that the Port Authority of New York and New Jersey is not an arm or agency of the State (see Town of Amherst v Niagara Frontier Port Auth., 19 AD2d 107, 110-111 [1963]), and claimant offers no evidence suggesting another basis for holding the State liable for his alleged injuries, other than speculation, conjecture and surmise. Concur—Tom, J.P., Saxe, Nardelli, Williams and Gonzalez, JJ. [See 8 Misc 3d 1018(A), 2005 NY Slip Op 51182(U) (2005).]